Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 1, 2018

                                       No. 04-18-00634-CV

              IN THE INTEREST OF A.B.R., B.R., AND M.L.R., CHILDREN,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02368
                            Honorable Dick Alcala, Judge Presiding


                                          ORDER
        In this accelerated appeal of the trial court’s order terminating Appellant’s parental rights
to his child, the reporter’s record was due on September 17, 2018. See TEX. R. APP. P. 35.1(b).
        On September 26, 2018, court reporter Elva G. Chapa filed a notification of late
reporter’s record. She indicated her other duties preclude her from working on the record, and
she expects to file the record by October 12, 2018.
       The reporter’s motion for extension of time to file the reporter’s record is GRANTED IN
PART. The reporter’s record must be filed with this court by October 8, 2018. See id.
R. 35.3(c) (limiting an extension in an accelerated appeal to ten days).
        The child’s “need for permanence is the paramount consideration for the child’s present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its
decision “with the least possible delay,” and any further delays in obtaining the reporter’s record
will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex.
2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West 2014)).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court